Citation Nr: 0404984	
Decision Date: 02/23/04    Archive Date: 02/27/04	

DOCKET NO.  03-12 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1965 
to September 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has PTSD that is causally or etiologically 
related to combat service he performed while in Vietnam.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of the information and evidence needed 
to substantiate a claim.  Collectively, the March 2002 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran and his representative dated in September 2001, 
specifically notified the veteran of the provisions of the 
VCAA, including the type of evidence necessary to 
substantiate his claim and whether or not he or the VA bears 
the burden of producing or obtaining that evidence or 
information.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file, as are VA treatment 
records identified by the veteran.  Also, the veteran was 
afforded VA examinations in connection with his current 
appeal.  The veteran and his representative have not 
indicated that there is any other evidence that needs to be 
obtained in order to fairly decide this appeal.  Therefore, 
the Board finds that all relevant evidence has been obtained.  
Simply put, the record is complete.  Accordingly, the case is 
ready for appellate review.

The veteran essentially contends that he has PTSD as a result 
of his combat service in Vietnam.  Service connection will be 
granted if it shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for PTSD requires a 
medical diagnosis of the disorder; credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and a link, as established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); ); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran engaged in combat with the enemy, but the 
alleged stressor is not combat related, the veteran's lay 
testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

Service records clearly reflect that the veteran engaged in 
combat with the enemy.  In this regard, a DD Form 214 from 
the veteran's second period of service shows that he served 
in Vietnam from August 1968 to July 1969 and that awards and 
decorations received by the veteran included a Combat 
Infantryman Badge and a Purple Heart.  Such awards typically 
reflect exposure or participation in combat with the enemy.  
These awards, coupled with the veteran's contentions that the 
alleged stressors are combat related, demonstrates that the 
veteran did engage in combat with the enemy and are accepted 
as conclusive evidence of the stressor's occurrence because 
it is consistent with the circumstances, conditions or 
hardships of service.  

The remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service in 
Vietnam.  On this point there is conflicting evidence.  On 
the one hand, VA treatment records contain various 
psychiatric diagnoses.  For example, a record dated in 
November 2000 concluded with an assessment of rule-out PTSD 
while another record dated in November 2000 recorded 
diagnoses of PTSD and dysthymia.  Other diagnoses of record 
include depression in November 1999, a pain disorder 
associated with both psychological and general medical 
conditions recorded in November 1999 and a schizoaffective 
disorder recorded in May 2001.

On the other hand, there is a report of a December 2000 VA 
examination that concluded with Axis I diagnoses of an 
alcohol-induced mood disorder with depressive features with 
onset during withdrawal and a social phobia.  The examiner 
specifically indicated that the interview produced an 
insufficient amount of symptoms to support a diagnosis of 
PTSD, but the examiner later commented that the veteran had 
some symptoms of PTSD with more prominent symptoms of social 
phobia and substance-induced mood disorder, secondary to the 
withdrawal of alcohol.

The examiner who performed the December 2000 VA examination 
also prepared a report in January 2002 following a review of 
cognitive and personality testing the veteran underwent 
earlier in January 2002.  Based on that testing the diagnoses 
were alcohol-induced mood disorder with depressive features 
and social phobia, as well as a personality disorder, not 
otherwise specified with schizotypal and borderline traits.  
The reviewer concluded that the veteran, on psychological 
testing, presented a picture consistent with interview 
behavior, neither of which supported a diagnosis of PTSD.

The veteran's claims file was again reviewed by a VA examiner 
in January 2003 and notes that VA outpatient treatment 
records contained a diagnosis of PTSD.  The examiner 
explained that the clinic notes, although containing a 
diagnosis of PTSD, do not adequately document symptomatology 
or history which would support a diagnosis of PTSD.

Based on this record, the Board finds that there is a 
question as to whether the veteran has PTSD as a result of 
his combat service in Vietnam.  The examiners who have 
examined the veteran or reviewed his medical records for the 
purpose of preparing a report in connection with the 
veteran's claim clearly reflect an opinion that the veteran 
does not have PTSD, while at least some of his treating 
health care practitioners believe that the veteran does have 
PTSD.  While the VA examiners have endeavored to explain why 
the veteran does not have PTSD and why the diagnoses of PTSD 
contained in treatment records are incorrect or inadequate, 

[A] clear (that is, unequivocal) PTSD 
diagnosis made by a mental health care 
professional must be presumed (unless 
evidence shows to the contrary) to have 
been made in accordance with the 
applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals 
are experts and are presumed to know the 
DSM requirements applicable to their 
practice and to have taken them into 
account in providing a PTSD diagnosis.

Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In this case, 
the Board has no reason to accept the diagnosis of the VA 
examiner over the VA treating professional in regards to 
whether the veteran has PTSD.  While the Board acknowledges 
that the VA examiner explained that the clinic notes do not 
contain symptomatology sufficient to support a diagnosis of 
PTSD, the diagnosis itself, contained in clinic records made 
by a health care professional presumed to know the DSM 
requirements, in and of itself creates a question as to 
whether the veteran actually has PTSD.  The Board would 
observe that the examiner who performed the first VA 
examination, while not diagnosing the veteran as having PTSD, 
clearly indicated that the veteran had some symptoms of PTSD.  
In any event, the Board finds that there is a reasonable 
doubt as to whether the veteran actually has PTSD as a result 
of his service in Vietnam, and resolving any reasonable doubt 
as to this question in the veteran's favor, the Board 
concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



